DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is lack of antecedent basis issues in the following portions of the claims:
Claim 16, line 4, “the group” should be --a group--.
Claim 16, line 13, “the group” should --a group--.
Claim 20, line 3, “the C1, C2…” should be --a C1, C2…--.
Claim 21, line 2, “the placental organ” should be --a placental organ--.
Claim 21, line 3, “the group” should be “a group”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2003/0004578; “Brown”), in view of Brahm (US 2014/0236161).
Claim 16, Brown discloses a method for delivering at least one flowable biologic component (abstract; paragraph [0055]) to a cervical spinal region (paragraph [0019] mentions spinal discs) comprising forming an implant by introducing the at least one flowable biologic component to at least one structural implant material selected from the group consisting of metal, plastic cancellous bone, demineralized cancellous bone, fresh alloimplant, frozen alloimplant freeze dried bone alloimplant, demineralized freeze dried bone alloimplant, cortical cancellous bone, and a combination thereof (paragraphs [0019]-[0022]); and introducing the implant to the cervical region of a patient in need of treatment (paragraph [0019], while not specifically mentioning the cervical region it covers the entire spine including the cervical region), wherein the at least one flowable biologic component is deposited on, in, or around the structural implant material such that the structural implant material wicks or absorbs the at least one flowable biologic component for later delivery of the at least one flowable biologic component upon introduction to the cervical region (paragraphs [0055]-[0056]).
Brown discloses the method as noted above, wherein the flowable biological component can include platelet rich plasma (paragraph [0055]) and blood is not specifically mentioned by itself, but it is understood in the art that blood will be involved with many of the components mentioned in paragraph [0055].
Therefore, Brown is just missing birth tissue from the list for the biological component.
Brahm teaches implants using flowable biological components including birth tissue material composition (paragraphs [0005] and [0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include birth tissue material composition, as taught by Brahm, to method of Brown, since this is a safe and effective biological material that can be used with an implant (paragraphs [0001]-[0004]).
Claim 20, Brown in view of Brahm discloses the method of claim 16, Brown discloses wherein the step of introducing the implant to the cervical region of a patient in need of treatment includes shaping the implant to fuse to one or more of the C1, C2, C3-C6 or C7 discs (paragraph [0019]; inherent that if they are going to put the implant in that area that it will be shaped to fit).
Claim 21, Brown in view of Brahm disclose the method of claim 16,  Brahm teaches wherein the flowable birth tissue material composition comprises one or more components of the placental organ from a mammal, the one or more of the components of the placental organ selected from the group consisting of umbilical cord, umbilical cord blood, chorionic membrane, amnion membrane, amniotic membrane, Wharton's jelly, amniotic fluid, and extracellular material (paragraphs [0005], [0006], and [0030]; the amnion membrane and Wharton’s jelly are not used by name, but those of ordinary skill in the art realize that the gelatins and the amniotic membrane mentioned in the paragraphs are understood to meet the claim limitations).

Response to Arguments
Upon further search and consideration, it appears that Trieu may disclose a flowable biologic component, but it does not seem clear that Trieu includes all of the biologic component. Since the claim states the component is selected from group “consisting of” the prior art must teach all the components on the list. Based on the direction of the new claim 21, the current rejection is what is being considered as the “best” rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775